Exhibit 12 WISCONSIN PUBLIC SERVICE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS (Millions) 6 Months EARNINGS Net Income from continuing operations $ Provision for income taxes Income from continuing operations before income taxes Less: Undistributed earnings of less than 50% owned affiliates ) Adjusted income from continuing operations before income taxes Total fixed charges as defined Total earnings as defined $ FIXED CHARGES Interest expense $ Allowance for funds used during construction Interest factor applicable to rentals Total fixed charges as defined $ Preferred stock dividend requirements * Total fixed charges and preferred stock dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS *Represents preferred stock dividend requirements of Wisconsin Public Service computed by dividing the preferred stock dividend requirements by 100% minus the income tax rate.
